Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s submission February 23, 2021, After Final.

	The claims have not been amended by the present response.  Applicant has traversed the rejection of record in the previous action of claims 1-14 and 16-21 under 35 USC 103 for being obvious over Triantafyllou et al. in view of Munck et al. in view of Steiner et al. in view of Zheng et al.  Applicant traverses this rejection based on the argument that none of the cited references disclose using barley kernels having beta glucans with a ratio of DP3/DP4 of at least 3.4.  Applicant argues in particular that the DP3/DP4 ratio is independent of the absolute content of beta glucan, and therefore not an inherent property of high beta glucan lines of barley.  However, the rationale behind finding that this limitation is met by the prior art is not based on a correlation between the DP3/DP4 ratio and high beta glucan in general.  Rather, it is based on the fact that, as attested by Applicant’s disclosure such as table 4 on p. 40 of the originally filed specification, this high ratio is a property of the specific variety of lys5f mutant barley, which is used in the examples of the instant claims, and is also one of the high beta glucan varieties described by Munck et al.  Therefore a method using this variety would meet the limitation of a DP3/DP4 ratio of at least 3.4.  It is clear from the art that one of ordinary skill in the art would have found it to be obvious to select lys5f mutant barley for its high beta glucan content.  Therefore a prima facie case of obviousness exists, and the claims merely recite a previously existing property of a previously known variety of high beta glucan barley.
Applicant further argues that the prior art does not disclose the unexpected property of high DP3/DP4 beta glucans described in the present disclosure, namely that when treated with an enzyme 
Table 1 in the specification, which shows much higher beta glucan content in samples of lysf5 barley flour digested with Attenuzyme Flex®, an enzyme composition including beta glucanase activity, compared to similarly treated compositions from two commercial barley varieties.
Table 3 in the specification, which discloses that lys5f beta glucan treated with a mixture of Temamyl® and Attenuzyme Flex® enzymes has a significantly lower molecular weight than the same beta glucan treated with Temamyl® and Attenuzyme®.
Table 4 which discloses that lys5f beta glucan has a higher DP3/DP4 ratio than beta glucans from commercial barley varieties.
Figure 11 in the drawings which discloses the effects of digestion of both mutant and commercial barley beta glucans with Temamyl®, Temamyl® + Attenuzyme®, or Temamyl® + Attenuzyme Flex®.
Even taken together, these results are insufficient to demonstrate a finding of unexpected results for the claimed composition compared to the prior art.  The mere fact that the content of beta glucan in the lys5f variety in table 1 is higher than that of the commercial varieties is not surprising.  Munck et al. already discloses that lys5f is a high beta glucan variety of barley.  According to paragraph 
Table 3 and figure 11 together report that lys5f beta glucan shows only a modest decrease in molecular weight when treated with Temamyl® (T) or Temamyl® + Attenuzyme®, (TA) and a much greater decrease when treated with Temamyl® + Attenuzyme Flex®. (TAF) This does not demonstrate a finding of unexpected results because figure 11 also shows similar results, namely little or no effect for T or TA, and a large effect for TAF.  While the absolute molecular weight in the TAF-treated lys5f ins higher than the TAF-treated Chameleon or Colombus samples, the lys5f started from a much higher molecular weight to begin with.  It is not unexpected that incomplete digestion of a higher molecular weight sample would result in a higher final molecular weight than incomplete digestion of a low molecular weight sample.
Table 4 discloses that lys5f has a higher dp3/dp4 ratio, which is not commented on by Munck.  However, this is not in itself evidence of an unexpected result unless it is correlated with some unexpectedly improved property of the lys5f beta glucan.
In short, while Applicant asserts that they have discovered that the lys5f variety of barley performs unexpectedly well when subjected to known partial beta glucanase digestion, the evidence of record establishes nothing more than that lys5f flour, both before and after partial beta glucanase digestion, has a greater content of beta glucan and a higher molecular weight than beta glucan from two commercial barley varieties.  Nothing is disclosed that would show that the effect of this enzyme on lys5f beta glucan is different in kind or magnitude than the effect on beta glucan from other varieties of barley.  Therefore the rejection is maintained.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/26/2021